Citation Nr: 1044586	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  04-10 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to additional benefits "awarded but unpaid." 

2.  Entitlement to service connection for the cause of the 
Veteran's death, to include entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Patricia M. Dunn, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to March 
1962.  He died in December 2001.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) regional office (RO) in Nashville, Tennessee.  In 
June 2002, the RO granted the appellant accrued benefits.  In 
July 2002, the RO denied a claim for service connection for the 
cause of the Veteran's death.  The appellant appealed the issue 
of entitlement to additional accrued benefits, as well as the 
issue of entitlement to service connection for the cause of the 
Veteran's death.  

In December 2006, the Board denied the claims.  The appellant 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In November 2009, the Court vacated the Board's denial 
of the claim for service connection for the cause of the 
Veteran's death, and reversed the Board's decision that denied 
additional benefits; the Court remanded both issues to the Board.  
Based on the Court's decision, the accrued benefits issue has 
been recharacterized as a claim for additional benefits "awarded 
but unpaid."    

In September 2010, the Board remanded the claims to afford the 
appellant a hearing.  However, in a statement, received in 
October 2010, the appellant withdrew her request for a hearing.  
See 38 C.F.R. § 20.702(e) (2010).  Accordingly, the Board will 
proceed without further delay.  

In August 2005, the appellant was afforded a hearing before a 
decision review officer at the RO.  

The issue of service connection for the cause of the Veteran's 
death, to include entitlement to DIC, is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.  


FINDINGS OF FACT

1.  In October 2001, the RO granted service connection for a 
right knee disability, evaluated as 10 percent disabling, with an 
effective date of December 1, 1998.  

2.   The Veteran died in December 2001.  

3.  In January 2002, the RO made an adjustment to the amount of 
compensation due to the Veteran's marital status.  

4.  In June 2002, the appellant was awarded accrued benefits for 
a period of two years prior to the Veteran's death.  

5.  At the time of his death, the Veteran was entitled to 
additional periodic monetary benefits based on an existing rating 
or decision.  




CONCLUSION OF LAW

The appellant is entitled to receive the entire amount of the 
"benefits awarded but unpaid" to which the Veteran would have 
been entitled retroactively to December 1, 1998.  38 U.S.C.A. § 
5121(a) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2001, the RO granted service connection for a right 
knee disability, evaluated as 10 percent disabling, with an 
effective date of December 1, 1998.  In addition, a 100 percent 
rating was awarded for a period of convalescence following 
surgery on the knee, from February 8, 2001, to April 1, 2001.  
The RO notified the Veteran of its decision in a letter, dated 
November 8, 2001.  In that letter, the Veteran was told that he 
was being paid at the "single veteran with no dependents" rate.  

On December 6, 2001, a Declaration of Status of Dependents (VA 
Form 21-686c) was received, in which the Veteran stated that he 
was married to the appellant.  

The Veteran died in December 2001.  

On January 10, 2002, the RO sent the Veteran a notice of a change 
to the amount to be paid due to his marital status.  

In April 2002, the appellant notified VA of the Veteran's death, 
and filed her claim for accrued benefits.  

In June 2002, the RO notified the appellant that she had been 
granted an accrued benefit of $974.00 for the period of January 
1, 2000, to November 30, 2001.  The RO additionally granted a 
one-time payment of $343.00 for compensation for the month of the 
Veteran's death.  The appellant appealed, arguing that the 
correct amount should be greater.  

In December 2006, the Board denied the claim.  

The appellant appealed, and in an October 2009 decision, the 
Court reversed the Board's decision, and remanded the claim.  

Accrued benefits are periodic monthly benefits under VA laws to 
which an individual was entitled at death under existing ratings 
or decisions, or based on evidence in the file at the date of 
death.  Previously, the law restricted certain classes of 
survivors to receiving no more than two years of accrued benefits 
if the veteran died while a VA claim for periodic monetary 
benefits (excluding insurance and servicemen's indemnity) was 
being adjudicated.  See 38 U.S.C.A. § 5121(a) (West 2002).  

In Bonny v. Principi, 16 Vet. App. 504 (2002), the Court 
interpreted 38 U.S.C.A. § 5121(a) as creating two substantive 
alternatives.  The Court made an important distinction between 
what it called "benefits awarded but unpaid" (periodic monetary 
benefits to which an individual was entitled at death under 
existing ratings or decisions) and "accrued benefits" (periodic 
monetary benefits based on evidence in the file at the date of an 
entitled individual's death).  With regard to the former, the 
full amount of benefits awarded but unpaid were to be paid to 
survivors.  With regard to the latter, accrued benefits were 
subject to a two-year limitation.  

The Board notes that 38 U.S.C. § 5121(a) was revised by the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
effective December 16, 2003.  This revision repealed the two-year 
limit on accrued benefits so that a veteran's survivor may 
receive the full amount of an award for accrued benefits; 
however, this revision relates only to cases where the veteran's 
death occurred on or after the date of enactment, December 16, 
2003.  It does not affect cases involving deaths prior to that 
time, such as this case.  

In summary, the Court's October 2009 decision essentially 
concludes that the Veteran was entitled to additional 
compensation for dependents (i.e., his spouse) as of the 
effective date for service connection for his right knee 
disability (i.e., December 1, 1998), and that the RO's January 
2002 increase in his benefits was an adjustment to the amount of 
compensation due to his marital status, and not a new award of 
benefits.  Citing Bonny, the Court concluded that the benefits 
awarded to the Veteran in January 2002 were "awarded but 
unpaid" at the time of his death, and that the appellant was 
therefore entitled to "the full amount of those benefits, rather 
than to accrued benefits limited to a period of two years."  
Given the Court's decision, the appellant is entitled to receive 
the entire amount of the "benefits awarded but unpaid" to which 
the Veteran would have been entitled retroactively for the period 
beginning December 1, 1998.  To this extent, the claim is 
granted.  

As a final matter, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126 (West 2002 & Supp. 2008)) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim, the Board finds 
that all notification and development actions needed to fairly 
adjudicate this claim have been accomplished.  





ORDER

Entitlement to "benefits awarded but unpaid" to which the Veteran 
would have been entitled retroactively to as of December 1, 1998, 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  


REMAND

The Veteran died in December 2001; the Certificate of Death lists 
the causes of death as: cardio-pulmonary arrest (due to or the 
consequence of) acute myocardial infarction.  

At the time of the Veteran's death, service connection was in 
effect for tinnitus, hearing loss, and a right knee disorder.  
Each disability was evaluated as 10 percent disabling; his 
combined rating was 30 percent.  

The appellant essentially asserts that the Veteran's right knee 
disability prevented him from exercising, as recommended by his 
health care providers as part of his heart care, and that his 
right knee disability therefore caused or contributed to his 
death.  She further asserts that the Veteran's tinnitus was so 
severe that it caused the Veteran to complain that it was 
"taking his breath away," and that this disability also 
therefore caused or contributed to his death.  

In December 2006, the Board denied the claim.  The Board noted 
that the Veteran's certificate of death did not list either of 
the Veteran's service-connected disabilities as causing, or 
contributing to, his death, that there was no evidence to show 
that the Veteran's cause of death was related to his right the 
knee or to either of his other two service-connected 
disabilities, and that there was no medical evidence to show that 
that any of the Veteran's three service-connected disabilities 
"prevented or interfered with the treatment."  

With regard to the appellant's assertions, the Board stated, 
"This evidence is considered lay evidence, and it is certainly 
deemed credible.  (citation omitted).  She, however, has not 
shown, nor claimed, that she is qualified, through education, 
training or experience, to offer medical diagnoses, statements, 
or opinions.  Therefore, her opinion, while offered in good 
faith, cannot be considered competent medical evidence and, as 
such, it is insufficient for purposes of establishing nexus, or 
causation."  See e.g., Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence).  
The Board therefore determined that the preponderance of the 
evidence was against the claim, and denied the claim.  

At the time of the Board's December 2006 decision, VA had not 
obtained an etiological opinion.  

A review of the Court's October 2009 decision shows that the 
Court noted that the Board had determined that the appellant's 
testimony was credible, but not competent, and that there was no 
medical evidence in support of the claim.  Nevertheless, in an 
interesting discussion, the Court determined that the Board 
should have obtained an etiological opinion.  The Court further 
stated that the Board had somehow interjected its own opinion 
into the decision.  Citing Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The Court stated that a remand was therefore 
required in order to obtain an etiological opinion.  In November 
2010, the appellant submitted inter alia a statement from R.B.S., 
D.O., to the effect that the Veteran's tinnitus was a 
contributory cause of death.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims folder to be 
reviewed by a VA medical provider.  The 
physician should indicate in the report 
that the claims file was reviewed.  A 
rationale should be provided for all 
opinions expressed.  The doctor is 
requested to provide the following 
opinions:

a.  Is it at least as likely as not (i.e., 
a probability of 50 percent or greater) 
that any of the Veteran's service- 
connected conditions contributed 
substantially or materially to cause his 
death?

b. Is it at least as likely as not (i.e., a 
probability of 50 percent or greater) that 
the Veteran was unable to exercise due to 
his service-connected right knee 
disability, and, only if so, is it at least 
as likely as not (i.e., a probability of 50 
percent or greater) that his right knee 
disability delayed his diagnosis or 
treatment, or otherwise negatively affected 
his treatment in any way, such that it 
contributed substantially or materially to 
cause his death?

2.  Then, readjudicate the claim for 
service connection for the cause of the 
Veteran's death, with application of all 
appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this remand.  If 
the decision remains adverse to the 
appellant, furnish her with a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


